Exhibit 10.1

EXECUTION VERSION

WAIVER AND FIRST AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT AND PLEDGE AND SECURITY

AGREEMENT

THIS WAIVER AND FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND PLEDGE AND
SECURITY AGREEMENT (this “Amendment”) is dated as of April 14, 2008 and is
entered into by and among HOLOGIC, INC., a Delaware corporation (the
“Borrower”), each grantor listed on the signature pages hereto (together with
the Borrower, the “Grantors”) GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
Administrative Agent (“Administrative Agent”), acting with the consent of the
Requisite Lenders and as Collateral Agent (“Collateral Agent”) and, for purposes
of Section VI hereof, the GUARANTORS listed on the signature papers hereto, and
is made with reference to that certain CREDIT AND GUARANTY AGREEMENT dated as of
October 22, 2007 (as amended through the date hereof, the “Credit Agreement”) by
and among the Borrower, the subsidiaries of the Borrower named therein, the
Lenders, the Administrative Agent, the Collateral Agent and the other Agents
named therein and to that certain PLEDGE AND SECURITY AGREEMENT dated as of
October 22, 2007 (as amended through the date hereof, the “Security Agreement”)
by and among the Grantors and the Collateral Agent. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement (defined above) and, if not defined therein, shall have the
same meanings herein as set forth in the Security Agreement, in each case, after
giving effect to this Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement and Security Agreement as provided
for herein;

WHEREAS, the Borrower is hereby providing notice to the Agent and the Lenders
pursuant to Section 5.1(f) of the Credit Agreement that the Specified Defaults
(as defined in Section III below) have occurred;

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to waive
the Specified Defaults as provided for herein; and

WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendments relating to the Credit Agreement and Security Agreement and
to grant such waiver, all as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1: Definitions.

Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:

“First Amendment” means that certain Waiver and First Amendment to Credit and
Guaranty Agreement and Pledge and Security Agreement dated as of April 14, 2008
among the Grantors, the Administrative Agent and the Collateral Agent.

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section IV of the First Amendment.

1.2 Amendment to Section 5.1(r). Section 5.1(r) of the Credit Agreement is
hereby amended by adding the following words “, other than information required
to be delivered pursuant to Section 5.1(o),” before the words “informs the
Administrative Agent in writing on the same date of such posting” in clauses
(i) and (ii) of that Section.

1.3 Amendment to Certain Schedules to the Credit Agreement. Each of Schedules
4.1, 4.11, 4.13(c) and 6.2 to the Credit Agreement is hereby amended and
restated so that it shall be read and construed for all purposes as set out in
Annex A hereto.

1.4 Notice of Defaults Acknowledged. The Administrative Agent, the Collateral
Agent and the Requisite Lenders acknowledge and agree that this Amendment
satisfies the notice requirements set forth in Section 5.1(f) of the Credit
Agreement with respect to the Specified Defaults.

SECTION II. AMENDMENT TO SECURITY AGREEMENT

2.1 Amendment to Section 5.5(b). Section 5.5(b) of the Security Agreement is
hereby amended by the replacement of “$250,000 individually or $1,000,000 in the
aggregate” with “$ 25,000,000 individually or in the aggregate” in the second
and third lines thereof.

2.2 Amendment to Section 6.5(e). Section 6.5(e) of the Security Agreement is
hereby amended by the replacement of “$250,000 individually or $1,000,000 in the
aggregate” with “$ 25,000,000 individually or in the aggregate” in the first two
lines thereof.

2.3 Amendment to Certain Schedules to the Security Agreement. Each of Schedules
5.1, 5.4 and 5.7 to the Security Agreement is hereby amended and restated so
that it shall be read and construed for all purposes as set out in Annex B
hereto.

SECTION III. WAIVER

Upon the terms and subject to the conditions to effectiveness set forth in this
Amendment, the Requisite Lenders hereby waive those certain Defaults (the
“Specified Defaults”) (and the remedies and other consequences resulting
therefrom) arising from: (1) the fact that the Credit Parties were not in
compliance with the first sentence of Section 5.5(b) of the

 

2



--------------------------------------------------------------------------------

Security Agreement and the fact that the Borrower has not made certain filings
pursuant to Section 6.5(e) of the Security Agreement providing notice to
Governmental Authorities of the assignment of accounts receivable in excess of
the thresholds prescribed therefor in such provision (provided that, for the
avoidance of doubt, no waiver of the requirements of such Sections as in effect
after giving effect to this Amendment is contemplated hereby); and (2) the
Borrower not having provided the Collateral Agent prompt written notice of the
change of name of Cytyc Limited Partnership to Hologic Limited Partnership
(“Hologic LP”) as required by Section 5.1(m) of the Credit Agreement and
Section 6.1 of the Security Agreement and not having otherwise complied with the
requirements of such provisions in respect of such name change.

SECTION IV. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Execution. Administrative Agent shall have received (i) consent and
authorization from the Requisite Lenders to execute this Amendment on their
behalf (which, by signing this Amendment, the Administrative Agent, acknowledges
it has received) and (ii) a counterpart signature page of this Amendment duly
executed by each of the Credit Parties.

B. Expenses. The Administrative Agent shall have received all accrued fees and
other amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or any other Credit Document.

C. Delivery of Required Documents. The Administrative Agent and, in the case of
clause (i) of this Section TV(C), each Lender, shall have received the
following: (i) all documents set out in Annex C required to have been delivered
pursuant to Section 5.1(o) of the Credit Agreement on or prior to the First
Amendment Effective (delivery of which may be made in accordance with
Section 5.1(r) of the Credit Agreement); and (ii) a fully executed copy of each
of the supplements to the Trademark Security Agreement and the Patent Security
Agreement, required to be delivered to the Collateral Agent from time to time in
accordance with Sections 4.3 and 4.5 of the Security Agreement, execution copies
of which, are attached hereto at Exhibit A (collectively, the “IP Supplements”).

D. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

E. Other Documents. Administrative Agent and Lenders shall have received such
other documents, information or agreements regarding Credit Parties as
Administrative Agent or Collateral Agent may reasonably request on or prior to
the date hereof.

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement and Security Agreement in the manner provided herein, each Credit
Party which is a party hereto represents and warrants to each Lender that the
following statements are true and correct in all material respects:

A. Corporate Power and Authority. Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement and Security Agreement as amended by this Amendment (the “Amended
Agreements”) and the other Credit Documents.

 

3



--------------------------------------------------------------------------------

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreements and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreements and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of the Borrower or any Credit Party or (B) any applicable order of any court or
any rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section V.C., individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreements, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the First Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower of the Amended Agreements and
the other Credit Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.

E. Binding Obligation. This Amendment and the Amended Agreements have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

4



--------------------------------------------------------------------------------

F. Incorporation of Representations and Warranties from Security Agreement and
Credit Agreement. The representations and warranties contained in Section 5 of
the Security Agreement and Section 4 of the Credit Agreement are and will be
true and correct in all material respects on. and as of the First Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

G. Absence of Default or Event of Default. No event has occurred and is
continuing (other than the Specified Defaults) or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

SECTION VI. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and Security Agreement and this Amendment and consents
to the amendment of the Credit Agreement and Security Agreement effected
pursuant to this Amendment. Each Guarantor hereby confirms that each Credit
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents the payment and
performance of all “Obligations” under each of the Credit Documents to which is
a party (in each case as such terms are defined in the applicable Credit
Document).

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in Section 5 of the Security Agreement and Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement, Security Agreement or any other Credit
Document to consent to the amendments to the Credit Agreement, Security
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, Security Agreement, this Amendment or any other Credit Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement and Security Agreement.

SECTION VII. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and Security Agreement and
the Other Credit Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein” or

 

5



--------------------------------------------------------------------------------

words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof’ or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) On and after the First Amendment Effective Date, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof’, “herein” or words
of like import referring to the Security Agreement, and each reference in the
other Credit Documents to the “Security Agreement”, “thereunder”, “thereof’ or
words of like import referring to the Security Agreement shall mean and be a
reference to the Security Agreement as amended by this Amendment.

(iii) Except as specifically amended by this Amendment (including the Exhibits
hereto), the Credit Agreement, Security Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified And confirmed.

(iv) Except as specifically set forth in this Amendment, the execution, delivery
and performance of this Amendment shall not constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent or Lender
under, Credit Agreement, the Security Agreement or any of the other Credit
Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of. which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

E. Delivery and Recordation of Foreign IP Supplements. The Collateral Agent
hereby grants an extension to July 18, 2008 (the “Foreign IP Deadline”) for
delivery by the respective applicable Grantors pursuant to Section 4.5 of the
Security Agreement of fully executed security agreement supplements for foreign,
international or multi-national issued or registered Patents, registered
Trademarks and registered Copyrights in any one or more of the

 

6



--------------------------------------------------------------------------------

jurisdictions identified in the Post Closing Letter, and any applications for
the foregoing, acquired or created since the Closing Date, and such security
agreement supplements shall be recorded in the relevant applicable jurisdictions
no later than the Foreign IP Deadline.

F. Hologic Limited Partnership. Hologic LP shall issue and deliver to each of
its limited and general partners new certificates evidencing all partnership
interests in Hologic LP, and such partners shall deliver such certificates to
the Collateral Agent pursuant to Section 4.1 of the Security Agreement, duly
endorsed by an effective endorsement, or accompanied by instruments of transfer
duly endorsed by an effective endorsement, or in blank, in each case no later
than May 16, 2008.

[Remainder of this page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:   HOLOGIC, INC.   By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President Finance and
Administration

[Hologic Waiver and First Amendment]

 

1



--------------------------------------------------------------------------------

OTHER GRANTORS AND GUARANTORS:       R2 TECHNOLOGY, INC.,   as Grantor and
Guarantor   By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Secretary   BIOLUCENT LLC,   as Grantor and Guarantor   By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President Finance and
Administration   SUROS SURGICAL SYSTEMS, INC.,   as Grantor and Guarantor   By:
 

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Secretary   AEG PHOTOCONDUCTOR CORPORATION   as Grantor and Guarantor   By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Secretary   DIRECT RADIOGRAPHY CORP.,   as Grantor and Guarantor   By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Secretary

[Hologic Waiver and First Amendment]

 

2



--------------------------------------------------------------------------------

CYTYC INTERNATIONAL, INC., as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CRUISER, INC.,

as Grantor and Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC CORPORATION,

as Grantor and Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC DEVELOPMENT COMPANY LLC,

as Grantor and Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC INTERIM, INC.,

as Grantor and Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

[Hologic Waiver and First Amendment]

 

3



--------------------------------------------------------------------------------

CYTYC LIMITED LIABILITY COMPANY, as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
HOLOGIC LIMITED PARTNERSHIP, as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC PRENATAL PRODUCTS CORP., as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC SURGICAL PRODUCTS LIMITED PARTNERSHIP, as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

[Hologic Waiver and First Amendment]

 

4



--------------------------------------------------------------------------------

CYTYC SUGICAL PRODUCTS II, LIMITED PARTNERSHIP, as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
CYTYC SURGICAL PRODUCTS III, INC., as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary
SST MERGER CORP., as Grantor and Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

[Hologic Waiver and First Amendment]

 

5



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and Collateral Agent
By:  

/s/ James V. Balcom

  Authorized Signatory   James V. Balcom   Authorized Signatory

[Hologic Waiver and First Amendment]

 

6